Citation Nr: 0910709	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to a rating in excess of 10 percent for 
cicatrices of the left lower extremity as residuals of a 
shell fragment.

3.	Entitlement to a compensable rating for a cicatrix of 
the left wrist as a residual of a shell fragment.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from August 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that, in pertinent part, denied the 
Veteran's claims for service connection right ear hearing 
loss and compensable evaluations for cicatrices of the left 
wrist and left lower extremity.  In July 2006, his claims 
file was transferred to the VA RO in Lincoln, Nebraska, which 
now has jurisdiction over his claims file.  

The February 2006 RO decision also denied the Veteran's 
claims for service connection for post-traumatic stress 
disorder (PTSD) and tinnitus for which he submitted a timely 
notice of disagreement.  However, in a May 2007 rating 
decision, the RO granted these claims, which represents a 
full grant of the benefits sought as to these matters.  

The May 2007 statement of the case (SOC) indicates that the 
RO awarded a 10 percent disability evaluation for the 
Veteran's left lower extremity cicatrices.

The Board notes that the Veteran's May 2007 substantive 
appeal (VA Form 9) reflects his appeal of claims for service 
connection for right ear hearing loss, and compensable 
ratings for left and right foot conditions.  A note on the 
form from a RO representative indicates that the VA Form 9 
was accepted as to all issues on the May 2007 SOC.  It 
references a May 2007 memorandum of a telephone conversation 
between a RO representative and a person purported to 
represent the Veteran.  It was noted that the Veteran's left 
foot disabiity was evaluated as 10 percent disabling, that he 
"did not have a right foot condition," that "as per 
phonecon with [the Veteran's representative] the left foot 
condition and right foot condition will not be put into issue 
at this time," and that "the only issue in Form 9 status" 
was the Veteran's claim for service connection for right ear 
hearing loss.  In this regard it is noted that the Veteran is 
service-connected for below the knee amputation of the right 
lower extremity and it appears that the reference to right 
foot condition was a typographical error.  More importantly, 
neither the Veteran nor his attorney provided a written 
withdrawal of the claims for increased ratings for the left 
wrist and left lower extremity cicatrices.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 
(2008).  As such, the Board will consider the issues as set 
forth on the decision title page.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
demonstrates that right ear hearing loss was noted at 
the time the Veteran entered active service and, thus 
clearly and unmistakably, establishes that his right ear 
hearing loss existed prior to his examination, 
acceptance, and enrollment into active service and 
unequivocally establishes that it was not permanently 
made worse by service.

2.	The Veteran's cicatrices of the left lower extremity are 
not manifested by deep scars, or scars that cause 
limitation of motion with an area or areas exceeding 12 
square inches (77 square centimeters (cm.)). 

3.	The Veteran's left wrist cicatrix is not manifested by 
any tenderness, redness, keloid, or diminution of hand 
grip and does not have an area exceeding 6 square inches 
(39 square cm.).


CONCLUSIONS OF LAW

1.  Right ear hearing loss clearly and unmistakably 
preexisted active service, and clearly and unmistakably was 
not aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2008).

2.  The schedular criteria for a rating in excess of 10 
percent for cicatrices of the left lower extremity as 
residuals of a shell fragment were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7805 (2008).

3.  The schedular criteria for a compensable rating for a 
cicatrix of the left wrist as a residual of a shell fragment 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the February 2006 rating decision in 
question, VA notified the Veteran in May and June 2005, and 
then in September 2007, via correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided notice of the specific 
rating criteria for scars in the February 2006 rating 
decision and how effective dates are determined in January 
2007 correspondence.  The claims were readjudicated in the 
May 2007 SOC.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 


I.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.	Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
sensorineural hearing loss in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after separation from 
active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304; VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003.

In sum, the law as interpreted under Cotant v. Principi, 17 
Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to 
rebut the presumption of sound condition upon entry into 
service under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d. at 
1096.

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the Veteran and his 
attorney were not provided with a copy of the new regulation; 
however, in an October 2007 signed statement, the Veteran's 
attorney said he had no further evidence to substantiate the 
claim.  As such, the Board is of the opinion that all due 
process requirements were met in this regard.

On a report of medical history completed when he was examined 
for pre-induction in May 1969, the Veteran checked "yes" to 
having ear, nose or throat trouble and hearing loss and the 
examiner noted a history of hearing loss.  Audiogram 
findings, in pure tone thresholds, in decibels, at that time 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
15
45
45
LEFT

0
5
35
15

A diagnosis of defective hearing was noted under the summary 
of defects and diagnoses.  The Veteran was found qualified 
for induction into active duty.

Based on the foregoing, the Board concludes that the 
Veteran's right ear hearing loss clearly existed prior to 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 
3-2003.  The objective evidence of record is clear and 
unmistakable that the Veteran's right ear hearing loss 
existed prior to service and clear and unmistakable that it 
was not permanently worsened or aggravated by service.  
Accordingly, the presumption of soundness at induction is 
rebutted.  Further discussion of the aggravation matter 
follows.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

The Veteran attributes his right ear hearing loss to acoustic 
trauma in military service.  (Service connection for left ear 
hearing loss was granted by the RO in February 2006.)

Service medical records are not referable to treatment for 
right ear hearing loss.  When examined in conjunction with a 
Physical Evaluation Board, in February 1972, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
-
5
LEFT

15
25
-
40

Service records indicate that the Veteran's military 
occupation was as a medic and that he served in Vietnam.

Post service, the Veteran's written statements are to the 
effect that he initially experienced right ear hearing loss 
after leaving service.  In a June 2005 written statement, he 
denied treatment for right ear hearing loss until May 2005, 
when he said that a VA audiologist diagnosed moderate hearing 
loss.  The Veteran denied any post service noise exposure and 
said that the audiologist determined that his hearing loss 
was likely due to acoustic trauma in service.

The May 2005 VA audiology examination findings include a 
diagnosis of mild sensorineural hearing loss in the right 
ear.

According to a September 2005 examination report, during an 
August 2005 VA audiology examination, the Veteran gave a 
history of exposure to acoustic trauma in service and denied 
significant occupational and recreational noise exposure.  He 
described a gradual decrease in hearing sensitivity since 
military service.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
45
50







The pertinent diagnosis was moderate sensorineural hearing 
loss.  As to the Veteran's right ear hearing loss, the VA 
audiologist, in the September 2008 VA examination report, 
noted the May 1969 pre-induction audiogram findings that 
showed bilateral hearing loss and the May 1972 separation 
audiogram findings reflective of improved hearing in the 
right ear.  According to the VA examiner, hearing loss was 
present prior to service and was not aggravated by military 
service.  The VA audiologist opined that the Veteran's (right 
ear) hearing loss was less likely than not caused by or 
related to noise exposure in service.   

In light of the foregoing, the Board finds that service 
connection is not warranted for right ear hearing loss.  In 
reaching this determination, the Board notes that the 
Veteran's service and post-service medical records, as well 
as his written statements, clearly indicate, and the 
September 2005 VA examination report clearly found, that the 
Veteran's right ear hearing loss preceded his enlistment in 
the military.  The medical evidence is therefore clear that 
that Veteran's right ear hearing loss existed prior to his 
military service and was not aggravated therein.  38 U.S.C.A. 
§ 1111.

The Board also notes that the September 2005 VA medical 
specialist, who reviewed the claims file, also found, without 
equivocation, that the Veteran's right ear hearing loss was 
not aggravated by service.  

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The Veteran's right ear hearing loss was found to 
preexist service and not be aggravated by service.  As noted 
above, the Court has stated that "the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence that is clear and unmistakable, i.e., 
undebatable . . . [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service."  Cotant v. Principi, 17 Vet. App. at 132 (quoting 
from Vanerson v. West, 12 Vet. App. 254, 261 (1999)).

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the Veteran's pre-
existing right ear hearing loss was not permanently 
aggravated by during military service.  See VAOPGCPREC 3- 
2004.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed right ear hearing loss.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed right ear hearing loss.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for right ear hearing loss.

Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.	Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected cicatrices of the left 
lower extremity and left wrist warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the record reflects that the Veteran stepped on 
a booby trap in service and sustained multiple fragment 
wounds to the left lower extremity and left wrist for which 
service connection was granted in a May 1972 RO 
determination.  An April 1973 rating decision assigned 
noncompensable disability evaluations for a cicatrix of the 
left wrist, and cicatrices of the left lower extremity, as 
residuals of shell fragment wounds, that were evaluated under 
Diagnostic Code 7805. 

In April 2005, the RO received the Veteran's current claim 
for increased ratings for his left lower extremity and wrist 
scars.

During the pendency of this appeal, the rating criteria for 
evaluating scars were amended.  See 38 C.F.R. § 4.118 (2008), 
effective for claims received by VA on or after October 23, 
2008.  See also 74 Fed.Reg. 54708 (Sept. 23, 2008).  As the 
Veteran's claim for increased ratings was received in 2005, 
the new rating criteria are not for application in his case. 

Under the applicable rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7805, provides that scars (other than head, 
neck, or face scars) are to be rated on limitation of 
function of affected part.  Diagnostic Code 7804 provides a 
10 percent rating for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10-percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118. Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118.

However, the Board notes that Diagnostic Code 7801 is also 
relevant to this case. Diagnostic Code 7801 provides ratings 
for scars, other than the head, face, or neck, that are deep 
or that cause limited motion.  Scars that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 sq. cm.) are rated 10 percent disabling.  Scars in 
an area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.

1.	Left Lower Extremity

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of 10 percent is not warranted for the Veteran's 
service-connected cicatrices of the left lower extremity.  
Here, the pertinent medical evidence, including findings of 
the 2005 and 2007 VA examinations, reflects that the Veteran 
had a tender left thigh scar but fails to document that he 
had a deep scar or scars that caused limited motion with an 
area or areas exceeding 12 square inches (77 sq. cm), such as 
to warrant a 20 percent rating under Diagnostic Codes 7801 or 
7805.

When examined by VA in May 2005, the examiner reported that 
the Veteran had a left lower extremity scar, described as 
irritating but not painful.  That scar was slightly depressed 
with no elevation or depression, no drainage and no keloid 
formation.  It was generally more pallid than the surrounding 
tissue with irregular margins.  The base of the scar was 
relatively smooth with irregular streaks noted throughout.  A 
second, similarly described scar from powder burns, was also 
noted.  Findings included two "additional" scars on the 
left lower extremity, roughly 1.5 by 1.5 cm.  These were very 
slightly depressed but not adherent to the underlying tissue, 
with no keloid formation, elevation, depression, or drainage 
and slightly tender to touch.  Diagnoses included cicatrices 
of the left lower extremity, residual shell fragment wound. 

A diagram apparently prepared by the May 2005 VA examiner 
reflects the size and location of Veteran's scars.

A March 2007 VA peripheral nerves examination report notes 
that the Veteran sustained a shrapnel wound to the left lower 
extremity that resulted in a 4 by 4 cm. circular, depressed 
scar on the medial left lower extremity, just proximal to the 
knee.  He complained of "achy pain" in the leg that 
radiated from the scar site distally into the knee.  Findings 
revealed no evidence of left lower extremity motor deficits 
or weakness.  The diagnoses included a shrapnel wound scar to 
the medial left thigh with resulting muscle damage.  The VA 
examiner commented that there was obvious involvement of 
underlaying soft tissue but no apparent decrease in strength 
of major muscle groups.  

More significantly, findings of a March 2007 VA examination 
for scars include a left medial thigh scar just proximal to 
the knee that was a circular shaped, 4 by 4 cm. depressed, 
purplish scar, with thickened areas of scar tissue and 
evidence of adherence to underlaying tissue.  The scar was 
tender but did not result in limitation of motion or loss of 
function and there was no skin ulceration or breakdown over 
the scar.  A color photograph of the left thigh scar was 
provided.

In sum, the preponderance of the objective medical evidence 
of record, to include the findings of the 2005 and 2007 VA 
examinations, is against the Veteran's claim for a rating in 
excess of 10 percent for his service-connected cicatrices of 
the left lower extremity as residuals of a shell fragment 
wound.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

2.	Left Wrist

Upon review of the probative medical evidence of record, the 
Board is of the opinion that a compensable rating is not 
warranted for the Veteran's service-connected cicatrices of 
the left wrist.  Here there is no probative evidence of a 
tender or superficial and unstable scar or a deep scar or one 
that caused limited motion in an area or areas that exceeded 
6 square inches (39 sq. cm.).

During the May 2005 VA examination, the examiner reported 
that examination of the left wrist scar was somewhat 
difficult to see.  That scar was more pallid than the 
surrounding tissue, slightly retracted, with no drainage, 
tenderness, redness, increase in local heat, or swelling.  
There was no diminution in hand grasp on the left side.  The 
Veteran was able to approximate the tip of the thumb to the 
tip of the index, middle, and ring fingers without 
difficulty.  There was no keloid identified.  Diagnoses 
included cicatrices of the left wrist residual shell fragment 
wound.  

In fact, the May 2005 VA examiner's diagram of the Veteran's 
body scars indicates that the left wrist scar was 2.5 by 3 
cm. and "never" bothered the Veteran.

Here, there are simply no recent clinical findings associated 
with the Veteran's service-connected cicatrix of the left 
wrist that would warrant a compensable evaluation under any 
of the applicable rating criteria under 38 C.F.R. § 4.118 and 
his claim must be denied.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).

3. Both Disabilities

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to either of the service-connected 
disabilities at issue that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The Veteran told examiners that he worked as a customer 
service representative for VA and has not reported losing any 
time from work due to the service-connected left wrist and 
left lower extremity cicatrices.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 (2008), is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for right ear hearing loss is denied.

A rating in excess of 10 percent for cicatrices of the left 
lower extremity, as residuals of a shell fragment wound, is 
denied.

A compensable evaluation for a cicatrix of the left wrist, as 
a residual of a shell fragment wound, is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


